At the April Term, 1927, of the Supreme Court, held in Somerset County, respondent was indicted, convicted and sentenced to the state prison, for a term of not less than five years and not more than ten years, for being an accessory before the fact in the crime of arson.
*483He then took no appeal, made no motion for a new trial, and has been, to the present time, serving sentence in prison.
After the lapse of more than two years, at the September Term, 1929, in said county, motion, accompanied by affidavits, was presented to the presiding Justice for new trial. The motion was denied and appeal taken.
The ruling at nisi prius was correct. With its judgment in 1927, no legal bar being then raised, the jurisdiction over that cause and respondent ceased. State v. Cole, 123 Me., 340. Appeal dismissed. F. A. Anderson, County Attorney, for the State. Nicolaus Harithas, for respondent.